Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered May 9, 1996, convicting defendant, after a jury trial, of sexual abuse in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
The court properly refused defendant’s request to charge the jury that the incident report of the investigating police officer was a prior inconsistent statement by the victim. The evidence clearly established that any omissions from the report were attributable to the officer and not the victim.
The court properly refused to instruct the jury specifically as to the victim’s lack of candor about an unrelated arrest, since the court’s standard falsus in uno charge sufficiently covered this issue (see, People v Saunders, 64 NY2d 665). Concur— Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.